[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               JULY 10, 2008
                               No. 07-15984
                           Non-Argument Calendar             THOMAS K. KAHN
                                                                 CLERK
                         ________________________

                   D. C. Docket No. 07-00084-CR-J-33-MCR

UNITED STATES OF AMERICA,
                                                       Plaintiff-Appellee,

                                     versus

CHARLES JEROME THOMAS,

                                                      Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (July 10, 2008)

Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

      Charles Jerome Thompson appeals his sentence of imprisonment for 52

months for possession of a firearm by a convicted felon. See 18 U.S.C. §§
922(g)(1), 942(a)(2). Thomas argues that the district court erred when it enhanced

his sentence for possession of crack cocaine when he was arrested. Thomas also

argues that his sentence was substantively unreasonable. We affirm.

      We review the application of the guidelines de novo and findings of fact for

clear error. United States v. Lee, 427 F.3d 881, 892 (11th Cir. 2005). The

government must establish the facts necessary to support a sentencing

enhancement by a preponderance of the evidence. United States v. Askew, 193
F.3d 1181, 1183 (11th Cir. 1999).

      Thomas argues that the government did not prove by a preponderance of the

evidence that the substance found in his pocket and backpack was crack cocaine.

Thomas contends that the government did not establish that the field test used on

the substance was reliable. Thomas’s argument fails.

      The government satisfied its burden of proving by a preponderance of the

evidence that the substance was crack cocaine. See id. We do not require

chemical analysis of potential controlled substances for identification to support a

conviction. United States v. Baggett, 954 F.2d 674, 677 (11th Cir. 1992). We

permit the government to identify a controlled substance by circumstantial

evidence. Id. Because field testing is commonly used by law enforcement

officers to identify drugs and is comparable to evidence used to identify

                                         2
substances beyond a reasonable doubt, the district court did not clearly err when it

found that the substance was, as determined by the field test, crack cocaine.

      We review the substantive reasonableness of a sentence for an abuse of

discretion. Gall v. United States, 552 U.S. ___, ___, 128 S. Ct. 586, 597 (2007).

This review involves an examination of the totality of the circumstances, including

an inquiry into whether the statutory factors, 18 U.S.C. § 3553(a), support the

challenged sentence. Id. at ___, 128 S. Ct. at 597-600. We defer to the judgment

of the district court in the weight given to the factors in section 3553(a) unless the

district court has made “a clear error of judgment” and has imposed “a sentence

that lies outside the range of reasonable sentences dictated by the facts of the

case.” United States v. McBride, 511 F.3d 1293, 1297-98 (11th Cir. 2007)

(citations omitted).

      Thomas failed to establish that his sentence was substantively unreasonable.

The sentence of 52 months is one month more than the minimum sentence under

the advisory guideline range of 51 to 63 months. The district court weighed the

factors in section 3553(a) and did not make any clear error of judgment. The

district court reasonably determined that this sentence was not greater than

necessary to achieve the statutory purposes of sentencing.

      Thomas’s sentence is AFFIRMED.

                                          3